The Appellate Division proceeded upon the assumption, without deciding, that a designating petition may be authenticated as to signatures by a subscribing witness who subscribes to the oath prescribed in section 135 of the Election Law, provided the witness has acted upon information affording him reasonable knowledge as to the identity of the signers. We are satisfied that the subscribing witness may lawfully act upon such information but the finding of the Appellate Division that the witness in this case did not in fact have such information and knowledge is beyond our power of review.
The order should be affirmed, without costs.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and MEDALIE, JJ., concur.
Order affirmed. *Page 588